NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       NOV 7 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 SHIRLEY VENOYA REMMERT,                         No. 15-16471

                  Plaintiff-Appellant,           D.C. No. 3:15-mc-80178-VC

   v.
                                                 MEMORANDUM*
 UNITED STATES OF AMERICA; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Northern District of California
                    Vince G. Chhabria, District Judge, Presiding

                           Submitted October 25, 2016**

Before:       LEAVY, GRABER, and CHRISTEN, Circuit Judges.

        Shirley Venoya Remmert appeals pro se from the district court’s order

denying her leave to file a complaint under a vexatious litigant order. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the

application of a vexatious litigant order. Moy v. United States, 906 F.2d 467, 469


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 1990). We affirm.

      The district court did not abuse its discretion by denying Remmert leave to

file a complaint against defendants because Remmert attempted to file the

complaint in violation of a vexatious litigant ordered entered against her. See id.

      AFFIRMED.




                                          2                                   15-16471